NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SEAN DANAHY CONNELLY,                           No. 15-15726

                Plaintiff-Appellant,            D.C. No. 2:12-cv-02283-FJM

 v.
                                                MEMORANDUM*
BRENT FREYBERGER; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                  Frederick J. Martone, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Sean Danahy Connelly appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging excessive force. We review for

an abuse of discretion the denial of motions for appointment of counsel, Palmer v.

Valdez, 560 F.3d 965, 970 (9th Cir. 2009), and rulings on discovery issues, Laub v.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S. Dep’t of Interior, 342 F.3d 1080, 1084 (9th Cir. 2003). We affirm.

      The district court did not abuse its discretion by denying Connelly’s motions

for appointment of counsel because Connelly did not demonstrate any exceptional

circumstances. See Palmer, 560 F.3d at 970 (setting forth “exceptional

circumstances” requirement for appointment of counsel).

      The district court did not abuse its discretion by denying Connelly’s “motion

for discovery requests.” See Laub, 342 F.3d at 1093 (“A district court is vested

with broad discretion to permit or deny discovery, and a decision to deny discovery

will not be disturbed except upon the clearest showing that the denial of discovery

results in actual and substantial prejudice to the complaining litigant.” (citation and

internal quotation marks omitted)).

      We reject as unsupported by the record Connelly’s contention that the

district court ignored his request to amend the complaint.

      Connelly does not challenge the district court’s summary judgment for

defendants in his opening brief and has therefore waived any objection to the

district court’s summary judgment on appeal. See Paladin Assocs., Inc. v. Mont.




                                           2                                    15-15726
Power Co., 328 F.3d 1145, 1164 (9th Cir. 2003).

      AFFIRMED.




                                       3          15-15726